Citation Nr: 1647917	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine bilateral pars defect L5-S1 with spondylolisthesis and degenerative changes. 

2.  Entitlement to service connection for headaches, to include as secondary to the lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2009 claim, the Veteran asserted that he had back trouble since July 1973.  In July 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed lumbar spine disability.  The VA examiner diagnosed the Veteran with lumbar spine bilateral pars defect L5-S1 with spondylolisthesis and degenerative changes and then opined that this disability was less likely than not related to service.  The examiner elaborated that a back sprain is associated with a high level of activity and is expected to be a self-limited condition and would not be expected to involve the entire spine.  The degenerative changes found in the Veteran involved the entire spine and were more likely a generalized spine condition.  The Veteran's service treatment records (STRs) indicate that the Veteran sprained his back in October 1972.  In his July 2011 Notice of Disagreement, the Veteran reiterated that he has experienced back pain since service.  The treatment records document complaints of and treatment for back pain since the 1990s.  Thus, the Board finds that the July 2010 medical opinion is inadequate because it does not address the Veteran's report of continuity of symptomatology since his military discharge.  Therefore, a remand is necessary to obtain a VA addendum medical opinion regarding the etiology of the currently diagnosed lumbar spine disability.

In June 2012, the Veteran underwent a VA examination to determine the nature and etiology of his headaches.  The Veteran asserted that his tension headaches were related to his low back pain.  The Board finds that the Veteran's claim for service connection for headaches is inextricably intertwined with his claim for service connection for a lumbar spine disability.  Additionally, the Veteran has not been afforded the requisite notice regarding secondary service connection for this claim.  Therefore, a remand is necessary to avoid piecemeal adjudication and to afford the Veteran the proper notice letter.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another notice letter pertaining to his   service connection claim for headaches, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310 (2016).  

2.  With regard to the Veteran's claimed lumbar spine disability, the AOJ should take all indicated action to refer the case to the VA examiner who prepared the July 2010 opinion, or another suitable examiner, if that individual is not available.  

The record must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question with detailed and complete rationale.

After reviewing the entire record, including the Veteran's lay statements and the examination findings, the VA examiner is requested to opine as to whether the currently diagnosed lumbar spine bilateral pars defect L5-S1 with spondylolisthesis and degenerative changes is at least as likely as not (e.g., a 50 percent or greater probability) related to the Veteran's active military service, to include the documented in-service back sprain and the continuity of symptomatology (both medical and lay evidence) of back pain since service.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

3.  After completing all indicated development, the AOJ should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




